Citation Nr: 0017867	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  96-47 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to March 
1946.  He died in September 1995 and the appellant is his 
widow.

The appeal arises from the January 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, denying service connection for 
the cause of the veteran's death.


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The death certificate shows that the veteran died in 
September 1995, at age 73, from progressive histoplasmosis 
with associated progressive pneumonia and respiratory 
failure.  Other significant conditions listed as contributing 
to death included atherosclerotic heart disease with 
congestive heart failure and chronic obstructive pulmonary 
disease.  No autopsy was performed.  At the time of the 
veteran's death, service connection was in effect for 
residuals of tonsillitis, rated noncompensably disabling.

The RO in December 1995 requested from the National Personnel 
Records Center (NPRC) records from the veteran's period of 
service, and received a response from the NPRC that no 
medical records were on file at the NPRC and the records were 
fire-related, in the sense of being presumed to have been 
destroyed at the NPRC fire of 1973.  However, a review of the 
claims folders reveals that the veteran's service medical 
records had been obtained in 1946, many years prior to that 
fire, and had been associated with the claims folder.  Hence 
the service medical records were not lost in that fire.  The 
service medical records reveal treatment of tonsillitis, 
pharyngitis, and otitis media of the right ear.  They reveal 
no clinical documentation of histoplasmosis, any form of lung 
pathology, or any form of cardiovascular disease.  The 
service discharge examination revealed that the lungs, 
cardiovascular system, and chest X-ray were negative.  Blood 
pressure was within normal limits, at 130/72. 

The Board notes that in an April 1947 application for dental 
treatment, the veteran reported undergoing basic training in 
Norfolk, Virginia.  

The veteran was hospitalized by the VA from April 1955 to 
June 1955 primarily for treatment of a herniated lumbar 
nucleus pulposus.  Physical examination during that period of 
hospitalization revealed that the chest, lungs, 
cardiovascular system, and blood pressure were normal.  

During VA hospitalization in April 1981 there was a diagnosis 
of coronary artery disease.  The veteran had reported chest 
pain of one year's duration.  On examination of the chest 
there were no rales or rhonchi but there was an infrequent 
wheeze on forced expiration in the right lower lung field.  
On chest X-ray there were increased interstitial markings but 
no cardiomegaly.  

The veteran was privately treated in 1993, and received 
private treatment and hospitalization in 1994, for a 
respiratory abnormality characterized by progressive upper 
lung lobe scarring with volume loss in the apices of both 
lungs over a period of months.  Histoplasmosis was not 
diagnosed at that time.  

In an October 1994 private infectious diseases evaluation by 
Dr. Potera, it was noted that the veteran reported residing 
primarily in the Wyoming Valley with the exception of 
traveling to Europe during World War II.  He denied travel to 
Africa or South East Asia.  He also denied residing in the 
Southwestern United States or in the Mississippi valley or 
the Ohio River valley areas.  Following a complete work up 
the clinical impression was bilateral apical lung disease 
with progressive cachexia.  

Chronic, progressive histoplasmosis was diagnosed upon VA 
treatment and hospitalizations in 1995.  Also then diagnosed 
were right upper lobe pneumonia (Pseudomonas); chronic 
obstructive pulmonary disease (restrictive type); 
atherosclerotic heart disease, status post coronary artery 
bypass graft and myocardial infarction;  history of purified 
protein derivative (PPD) positive, with receipt of anti-
tubercular drugs from December 1994 to June 1995; history of 
herniated disc; history of diverticulosis; and history of 
left ventricular dysfunction.  Tests conducted in 1995 
included chest X-rays showing density in both upper lungs 
with increased density in the right upper lung; a multiple 
gated acquisition scan showing mild impairment of left 
ventricular function with 45 percent ejection fraction, and 
moderate to severe impairment of right ventricular function 
with 24 percent ejection fraction; a computerized axial 
tomogram of the chest and thorax showing irregular 
consolidation density in the right upper lung; and a 
computerized axial tomogram of the head with normal findings.

Upon VA hospitalization from August 1995 until the veteran's 
death in September 1995, diagnoses included pneumonia; chest 
pain, with myocardial infarction ruled out; chronic 
obstructive pulmonary disease; progressive histoplasmosis; 
and history of tuberculosis (with a history of having had a 
positive PPD test and having been treated for tuberculosis).  
Chest X-rays showed infiltration in both lungs with increased 
density.  The past medical history, in pertinent part, was 
noted to include severe chronic obstructive pulmonary 
disease, home oxygen dependent, with an FEV1 of 1.24; 
atherosclerotic heart disease, status post coronary artery 
bypass graft, status post myocardial infarction; pulmonary 
tuberculosis last year after a PPD 50 mm, acid-fast bacilli, 
with treatment with INH, rifampin, ethambutol, and PZA from 
December 1994 to June 1995; right upper lobe pneumonia due to 
Pseudomonas; and progressive histoplasmosis.  The veteran's 
hospital course was one of progressive deterioration, and he 
ultimately expired. 

The veteran's daughter submitted comments and medical 
articles concerning histoplasmosis in December 1995.  The 
medical literature indicates widespread subclinical infection 
involving the histoplasmosis organism in the Ohio and 
Mississippi river valleys.  The largest single outbreak, 
affecting over 100,000 people, occurred in Indianapolis, 
Indiana.  

In her VA Form 9 submitted in May 1996, the appellant 
reported that the veteran's physician, Dr. M. Ali, stated 
that the veteran had probably picked up histoplasmosis while 
serving in the military in the Southern or Western regions of 
the United States.  The RO sent several letters to the VA 
medical facility where Dr. Ali had worked in an attempt to 
ask whether he had made such a statement, or to comment on 
the question of inservice incurrence of histoplasmosis.  The 
claims folder contains a February 1997 letter from the VA 
Medical Center in Wilkes-Barre, Pennsylvania, informing that 
Dr. Ali, who no longer worked at that facility, had been 
contacted regarding the appellant's claim that the veteran 
was exposed to the organism causing histoplasmosis during 
basic training.  The physician writing that letter informed 
that Dr. Ali told him that although the veteran was in basic 
training in a southern state, the condition of Histoplasma 
antigen positive (the condition evidencing systemic exposure 
to the fungus Histoplasma capsulatum) could not, with any 
certainty, be linked to the time frame when the veteran was 
in basic training.  


Analysis

The threshold question to be answered in this case is whether 
the appellant has presented a well-grounded claim, i.e., a 
claim which is plausible.  If she has not, the claim must 
fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  As 
will be explained below, the Board finds that the claim for 
service connection for the cause of the veteran's death is 
not well grounded.

Three discrete types of evidence must be present in order for 
a claim for service connection to be well- grounded: (1) 
There must be competent evidence of a current disability, 
usually shown by a medical diagnosis; (2) There must be 
competent evidence of incurrence or aggravation of a disease 
or injury in service. This element may be shown by lay or 
medical evidence; and (3) There must be competent evidence of 
a nexus between the inservice injury or disease and the 
current disability. Such a nexus must be shown by medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).
 
When an appellant is claiming entitlement to service 
connection for the cause of the veteran's death, the first 
requirement of a well-grounded claim, evidence of a current 
disability, will always have been met, but the appellant must 
still satisfy the last two requirements pursuant to Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995):  lay or medical evidence 
of incurrence or aggravation of a disease or injury in 
service, and medical evidence of a nexus between the in-
service injury or disease and the current disability.  Ramey 
v. Brown, 9 Vet. App. 40 (1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Certain diseases, 
such as cardiovascular disease, may be subject to service 
connection based on presumed incurrence in service, if 
manifested to a compensable degree within one year subsequent 
to service.  See also 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 and Supp. 1999); 38 C.F.R. § 3.307, 3.309 (1999).

The appellant contends, in effect, that the veteran was 
exposed to the fungus Histoplasma capsulatum in service, as a 
consequence he developed histoplasmosis many years post 
service, and the histoplasmosis caused or significantly 
contributed to the cause of the veteran's death.  However, 
while the medical record including the death certificate and 
terminal hospitalization report establishes that the veteran 
developed histoplasmosis and histoplasmosis was the primary 
cause of his death, cognizable (medical) evidence has not 
been presented to establish that the veteran was exposed to 
Histoplasma capsulatum in service and that such exposure 
caused him to develop histoplasmosis.  Evidentiary assertions 
by the appellant must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet.App. 
19, 21 (1993).  In the present case, the appellant's 
evidentiary assertions as to exposure to the fungus 
Histoplasma capsulatum in service and a link between the 
veteran's exposure in service and the histoplasmosis 
causative of his death are beyond her competence.  Lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski,  2 Vet. App. 492 (1992).

The appellant and her daughter have put forth arguments to 
the effect that the veteran was not in areas of the country 
where Histoplasma capsulatum is commonly found except during 
military service.  However, evidence supporting these 
assertions have not been presented other than reports by the 
veteran's wife and daughter that the veteran at first stated 
to physicians that he had never been in the Mississippi River 
or the Ohio River valleys during his lifetime, and that he 
later recollected and reported to his wife or daughter that 
he had in fact been stationed in service for basic training 
in one of these areas where the fungus was present.  Such 
assertions by the veteran's wife and daughter are 
insufficient to well-ground the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, because they are not cognizable, medical 
evidence of incurrence in service of the disease, 
histoplasmosis, causative of his death.  It was reported in 
February 1997 that a VA physician (Dr. Ali) stated, in 
effect, that histoplasmosis could not with any certainty be 
linked to the veteran's period of basic training, when he was 
purportedly in regions where the fungus Histoplasma 
capsulatum may have been present.  Further, with regard to 
the medical literature, the veteran was not in the Ohio River 
valley or the Mississippi River valley during basic training.  
He was in Norfolk, Virginia during basic training.  

The veteran was service connected during his lifetime for 
residuals of tonsillitis.  The tonsillitis was treated in 
service by tonsillectomy, and there is no medical showing of 
any significant residuals thereof post service.  The service-
connected residuals of tonsillitis are not reported by any 
physician to have caused or contributed to death.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Other conditions significantly contributing to death included 
atherosclerotic heart disease and chronic obstructive 
pulmonary disease.  However, no cognizable (medical) evidence 
has been presented of a causal link between the veteran's 
period of service and any of these disorders.  The veteran's 
service medical records do not show that any of these 
diseases were diagnosed or treated in service.  Further, 
there is no medical evidence of the presence of 
atherosclerotic heart disease within the first year post 
service.  None of these diseases were diagnosed until many 
years post service. 

Absent cognizable (medical) evidence of a causal link between 
the veteran's period of service and diseases that caused the 
veteran's death or contributed to the cause of the veteran's 
death, the appellant's claim of entitlement to service 
connection for the cause of the veteran's death must be 
denied as not well grounded. 


ORDER

Service connection for the cause of the veteran's death is 
denied as not well grounded.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

